Citation Nr: 0214889	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  94-36 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than June 16, 1992, 
for an award of compensation for PTSD.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to February 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Nashville Department of Veterans Affairs (VA) Regional Office 
(RO).  

In October 1998, the Board denied entitlement to service 
connection for schizophrenia; entitlement to an increased 
rating for PTSD, currently rated as 30 percent disabling; and 
entitlement to an effective date earlier than June 16, 1992, 
for an award of service connection for PTSD.  

The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court) formerly 
known as the United States Court of Veterans Appeals.  

In an August 2000 decision, the Court found that the veteran 
formally withdrew his claim for service connection for 
schizophrenia and dismissed this issue.  The Court also 
affirmed the assignment of a 30 percent disability evaluation 
for PTSD.  The Court vacated the denial of an effective date 
earlier than June 16, 1992, for the grant of service 
connection for PTSD and remanded this issue to the Board with 
instructions to assign an effective date for PTSD no earlier 
than January 1, 1972.  

Based upon the actions below, the Board will refer the 
evaluation of PTSD to the RO for appropriate action.  At this 
time, there has been no adjudication of the evaluation, no 
notice of disagreement, no substantive appeal and no 
statement of the case.  At this time, the Board does not have 
jurisdiction.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.  The Court has indicated that an effective date earlier 
than January 1, 1972, cannot be assigned for the grant of 
service connection for PTSD.  

2.  The veteran's claim for service connection for a nervous 
condition was received in December 1971.

3.  The medical evidence of record establishes the veteran 
had PTSD on January 1, 1972.  


CONCLUSION OF LAW

The criteria for an effective date of January 1, 1972 for the 
grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1993, August 
1994, October 1994, December 1994, and December 1998 rating 
determinations, the May 1994 SOC, and the August 1994, 
November 1994, December 1994, December 1995, August 1997, 
October 1997, and August 2002 SSOCs informed the appellant of 
the information and evidence needed to substantiate this 
claim.  Moreover, in an August 2002 letter, the RO informed 
the appellant what the evidence had to show to establish 
entitlement, what additional information or evidence it 
needed from the veteran, what the veteran could do to help 
with his claim, when and where to send the information and 
evidence, what had been done to help with his claim, and 
where he could call if he needed assistance or had questions.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The appellant also appeared at a 
Central Office hearing before the undersigned Board Member in 
November 1996.  Furthermore, this matter was remanded by the 
Board in January 2001 for further development.  The requested 
development was accomplished.  Therefore, VA has met all VCAA 
duties.

Unless provided otherwise, the effective date of an award 
based on an original claim of compensation shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of application therefore.  The effective 
date of an award of disability compensation shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such discharge or 
release.  38 U.S.C.A. § 5110(a)(b)(1) (West 1991);  38 C.F.R. 
§ 3.400 (2001).   

A review of the record demonstrates that the veteran wrote a 
letter to the RO which related to his claim for a nervous 
condition in December 1971.  The claim was received at a VA 
facility on December 14, 1971, and at a regional office on 
December 16, 1971.  On January 11, 1972, another claim for 
service connection for a nervous condition was received.  VA 
treatment records demonstrate that the veteran was 
hospitalized in January 1970.  Admission diagnoses of latent 
schizophrenia, alcohol addiction, and drug addiction were 
rendered.  Private treatment records reveal that he was 
hospitalized in February 1965 and August 1968, with diagnoses 
of "without mental disorder, alcoholism" being rendered 
both times.  

In February 1972, the RO denied service connection for 
schizophrenia.  In a May 1972 Statement of the Case, the RO 
phrased the issue as entitlement to service connection for a 
nervous condition.  Thereafter, the veteran perfected his 
appeal on this issue but the matter was not referred to the 
Board for review.  Thus finality did not attach.

In June 1992, the veteran requested service connection for 
PTSD.  The veteran submitted several documents in support of 
his claim which included a diagnosis of PTSD at the time of a 
June 11, 1992, outpatient visit.  

In September 1993, the RO granted service connection for PTSD 
and assigned a 30 percent disability evaluation with an 
effective date of June 16, 1992.  

In November 1993, the veteran requested an earlier effective 
date for service connection.  

In a May 1994 letter, a VA physician indicated that at the 
time of the schizophrenia diagnosis, the veteran was using 
large amounts of alcohol, which in conjunction with PTSD 
could have presented similar symptoms.  He noted that this 
might explain the diagnosis of schizophrenia at that time.  
At no time had the veteran demonstrated symptoms of 
schizophrenia.

In an August 1994 treatment record, it was noted that the 
veteran had been previously diagnosed with latent 
schizophrenia in August 1970.  The VA physician indicated 
that the above diagnosis was evidently provisional at the 
time due to the circumstances and probably the narrow range 
of mental disorders for disability.  The physician stated 
that he had treated the veteran since May 1975 and at no time 
had he demonstrated evidence of schizophrenia.  He noted that 
this had become more evident as the medical community had 
become progressively more aware of PTSD and its 
ramifications.  

At the time of his November 1996 hearing before the 
undersigned Board Member, the veteran testified as to his 
belief that his June 1992 diagnosed PTSD was related to his 
psychiatric treatment in the 1970's.  

In an August 2000 decision, the Court noted that the veteran 
had an unadjudicated claim for compensation pending since 
January 1972.  The Court vacated the Board's decision with 
regard to the denial of earlier effective date for service 
connection for PTSD and remanded this issue to the Board with 
instructions to find an effective no earlier than January 1, 
1972.  

In conjunction with the Court order, the Board remanded this 
matter for further development to include an opinion by a 
board of two psychiatrists as to when the veteran's PTSD 
first became manifest.  The Board also requested that the 
difference between latent schizophrenia and schizophrenia be 
explained.  

In February 2002, the veteran was afforded a VA psychiatric 
examination.  The examiners noted that the question of 
whether it was possible to have latent schizophrenia and 
schizophrenia was largely academic and moot as the veteran 
did not have schizophrenia.  The psychiatrists further 
observed that the veteran also did not have latent 
schizophrenia as psychomotor testing many years in the past 
showed no evidence of psychotic disorder and latent 
schizophrenia was also not found to be present at the time of 
the current examination.  

The examiners further observed that past history included a 
good pre-military adjustment, exceptional performance in 
school, no delinquency, no substance abuse pattern prior to 
the military, no family psychiatric history, and no exposure 
to traumatic stressors.  

They observed that while in the military the veteran was 
initially in the war zone.  They noted that the routine 
combat exposures to which he was exposed included day and 
night call of many hours in duration and being in operating 
rooms in excess of 24 hours performing surgical service on 
combatants of the two Iwo Jima campaigns.  These events were 
clearly a precipitant stressor that caused him to come to 
attention for the condition known as PTSD.  The examiners 
further observed that the events of the veteran's wounding in 
the Marshall Islands as a result of an explosion would also 
be a traumatic event.  It was also noted that he had received 
a Purple Heart and a Presidential Citation.  

The examiners observed that the veteran's current 
psychosocial functioning suggested that he had PTSD soon 
after release from the military, commonly occurring in combat 
participants with co-morbid addiction disorder.  They noted 
that with the veteran's access to pharmaceuticals as a health 
care professional, the combination of alcohol and drugs 
contributed mightily, if not exclusively, to the presentation 
that was probably inaccurately characterized as 
schizophrenia.  The examiners again reported that the veteran 
had no evidence of latent schizophrenia or schizophrenia.  

The examiners noted that the veteran's current PTSD had 
apparently been troubling him since before the diagnostic and 
statistical manual first included the designation of PTSD.  
They observed that other synonymous descriptors for this 
phenomenon in the past had been shell shock, anxiety 
neurosis, and combat fatigue.  They indicated that the date 
of the exact onset was apparently more than 20 years before, 
but could not be discerned from the record due to the 
difficulty of when the terminology was first available for 
use under the United States Psychiatric Diagnostic and 
Statistical Manuals.

The criteria for an effective date of January 1, 1972, have 
been met.  In a letter dated in December 1971, the veteran 
requested service connection for his nervous problem.  This 
claim was received in December 1971.  This is the first 
request for service connection for a psychiatric disorder and 
the claim has remained open.  

In his May 1994 letter, the veteran's VA physician indicated 
that at the time of the veteran's diagnosis of schizophrenia, 
the veteran was using large amounts of alcohol, which in 
conjunction with PTSD, could have presented similar symptoms.  
He observed that this might explain the diagnosis of 
schizophrenia at that time.  Moreover, in the August 1994 VA 
treatment record, the examiner noted that the diagnosis of 
latent schizophrenia in August 1970 was evidently provisional 
due to the circumstances and the narrow range of mental 
disorders for disability at that time.  The physician 
indicated that he had treated the veteran since May 1975 and 
at no time did he demonstrate evidence of schizophrenia.  

Furthermore, the February 2002 VA examiners indicated that 
the veteran's psychosocial functioning suggested that he had 
PTSD soon after release from the military.  They further 
indicated that with the veteran's access to pharmaceuticals, 
the combination of alcohol and drugs contributed mightily, if 
not exclusively, to the inaccurately characterized diagnosis 
of schizophrenia.  

They further observed that the veteran's PTSD had been 
apparently troubling him since before the diagnostic and 
statistical manual first included the designation of PTSD and 
that that other synonymous descriptors for this phenomenon in 
the past had been shell shock, anxiety, neurosis, and combat 
fatigue.  While they indicated that they could not pinpoint 
the date of the exact onset they stated that it was 
apparently more than 20 years before.  They indicated that it 
could not be discerned from the record due to the difficulty 
of when the terminology was first available for use under the 
United States Psychiatric Diagnostic and Statistical Manuals.

The veteran has had a pending claim since December 1971.  
Based upon the decision of the Court and medical findings, 
the evidence supports an effective date of January 1, 1972; 
the earliest date for which service connection for PTSD can 
be awarded per the Court's instructions.  (Law of the case).  
While the Board notes that a diagnosis of PTSD was not 
available at that time, the medical evidence of record 
establishes that the veteran had PTSD as of January 1, 1972 
and perhaps since soon after service.  In this case, the 
veteran's claim for service connection for a nervous 
condition was not received within 1 year of separation from 
service.  Therefore, based on the law, the effective date of 
compensation may be no earlier than the date of claim.  The 
facts establish that the veteran has had PTSD since the date 
of claim.  Based on the law of the case, the effective date 
for an award of compensation for PTSD is January 1, 1972.

In reaching this determination, the Board notes that the law 
governing the effective date of payment of compensation as of 
the first day of the month following the award did not exist 
in 1971 or 1972.  See 38 U.S.C.A. § 5111.

ORDER

An effective date of January 1, 1972, for compensation for 
PTSD is granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

